            Case 2:20-cv-01804-JMY Document 10 Filed 05/21/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SHAWN MALLOY                                  :
                                              :        CIVIL ACTION
       v.                                     :
                                              :        NO. 20-1804-JMY
THE DISTRICT ATTORNEY OF                      :
MONTGOMERY COUNTY, ET AL.                     :

                                              ORDER

       AND NOW, this 21st day of May, 2020, upon consideration of Petitioner Shawn

Malloy’s Amended Emergency Petition for Writ of Habeas Corpus and Action Pursuant to 42

U.S.C. § 1983 (ECF No. 7), and all documents submitted in support thereof and in opposition

thereto, it is ORDERED as follows:

       1.       The Amended Emergency Petition is DISMISSED WITH PREJUDICE as to

Petitioner’s claims asserted under 42 U.S.C. § 1983.

       2.       The Amended Emergency Petition is DISMISSED WITHOUT PREJUDICE as

to Petitioner’s claims for habeas corpus relief.

       3.       The Clerk of Court is directed to CLOSE this case.

       IT IS SO ORDERED.




                                              BY THE COURT

                                               /s/ Judge John Milton Younge
                                              Judge John Milton Younge
